Exhibit 10.7
 
 
METROCORP BANCSHARES, INC.
RESTRICTED STOCK AGREEMENT
 
This Restricted Stock Agreement ("Agreement"), effective as of the ___  day of
____, 20___, is between MetroCorp Bancshares, Inc. (the "Company") and _________
(the "Holder").
 
To carry out the purposes of the MetroCorp Bancshares, Inc. 2007 Stock Awards
and Incentive Plan (the "Plan") by providing individuals upon whom the
responsibilities of the successful administration and management of the Company
rest additional incentive and reward opportunities designed to advance the
profitable growth of the Company, the Company and Holder hereby agree as
follows:
 
1.           Award of Stock.  The Company hereby grants (the "Grant") to Holder
______ shares (the "Shares") of common stock of the Company, $1.00 par value
(the "Stock"), which shall be subject to the restrictions set forth in
Sections 2 and 3 hereof.
 
2.           Forfeiture Restrictions.  The Shares granted hereunder may not be
sold, assigned, transferred, exchanged, pledged, hypothecated or encumbered by
Holder, and no such sale, assignment, transfer, exchange, pledge, hypothecation
or encumbrance, whether made or created by voluntary act of Holder or any agent
of Holder or by operation of law, shall be recognized by, or be binding upon, or
shall in any manner affect the rights of, the Company or any agent or any
custodian holding certificates for the Shares.  Holder shall be subject to an
obligation to forfeit and surrender, for no consideration from the Company, the
Shares to the Company upon a termination of employment or service described in
Section 4(d) of this Agreement.  The prohibition against transfer and the
obligation to forfeit and surrender the Shares to the Company (the "Forfeiture
Restrictions") shall remain in effect until such time as such Forfeiture
Restrictions shall expire under the terms of this Agreement.  The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of the
Shares.
 
3.           Additional Restrictions.  Notwithstanding anything in this
Agreement to the contrary, the Shares with respect to which the Forfeiture
Restrictions have expired in accordance with the schedule in Section 4(a) of
this Agreement (the "Vested Shares") may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or encumbered by Holder, and no such sale,
assignment, transfer, exchange, pledge, hypothecation or encumbrance, whether
made or created by voluntary act of Holder or any agent of Holder or by
operation of law, shall be recognized by, or be binding upon, or shall in any
manner affect the rights of, the Company or any agent or any custodian holding
certificates for the Shares (the "Transfer Restrictions").  The Transfer
Restrictions shall remain in effect until such time as the U.S. Department of
the Treasury no longer owns any debt or equity securities of the Company
acquired pursuant to the Capital Purchase Program ("CPP") or until such time as
such Transfer Restrictions shall expire under the terms of this Agreement;
provided, however, the Transfer Restrictions shall expire on a number of Vested
Shares as determined in accordance with the following schedule:
 
(a)           25% of the Vested Shares upon repayment of 25% of the CPP funding
received;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           an additional 25% of the Vested Shares (for an aggregate total of
50% of the Vested Shares) upon repayment of 50% of the CPP funding received;
 
(c)           an additional 25% of the Vested Shares (for an aggregate total of
75% of the Vested Shares) upon repayment of 75% of the CPP funding received; and
 
(d)           the remainder of the Vested Shares upon repayment of 100% of the
CPP funding received.
 
4.           Restricted Period.
 
(a)           For a period beginning on the date hereof and ending on _________
(the "Restricted Period"), the Shares shall be subject to the Forfeiture
Restrictions and any other restrictions as set forth herein; provided, however,
the Forfeiture Restrictions shall expire on a number of Shares as determined in
accordance with the following schedule:
 
Date
Number of Shares
with respect to which
Restrictions Expire
 
 
 
 

 
(b)           The Company shall effect the issuance of the Shares, and the
issuance of a certificate or certificates for the Shares, in accordance with the
determinations made by the Committee (as defined in the Plan). Each certificate
issued for Shares to Holder shall be registered in Holder’s name and shall be
either deposited by the Secretary of the Company or its designee in an escrow
account or held by the Secretary of the Company, together with stock powers or
other instruments of transfer appropriately endorsed in blank by Holder (Holder
hereby agreeing to execute such stock powers or other instruments of transfer as
requested by the Company). Such certificate or certificates shall remain in such
escrow account or with the Secretary of the Company until the later of the
following to occur: (i) the expiration of the Restricted Period, (ii) the
expiration of the Forfeiture Restrictions as provided in Section 4(a), 4(e) or
4(f), or (iii) the expiration of the Transfer Restrictions as provided in
Section 3, 4(e) or 4(f). Certificates representing the Shares shall bear the
following legend:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THE METROCORP BANCSHARES, INC.
RESTRICTED STOCK AGREEMENT, DATED AS OF _______________ BETWEEN METROCORP
BANCSHARES, INC. (“COMPANY”) AND EACH OF THE GRANTEES NAMED THEREIN. A COMPLETE
AND CORRECT COPY OF THE FORM OF SUCH AGREEMENT IS AVAILABLE FOR INSPECTION AT
THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED WITHOUT CHARGE TO THE
HOLDER OF SUCH SHARES UPON WRITTEN REQUEST."
 
(c)           Except as otherwise provided in the Plan, Holder shall, during the
Restricted Period, have all of the other rights of a stockholder with respect to
the Shares including, but not limited to, the right to receive dividends, if
any, as may be declared on such Shares from time to time, and the right to vote
(in person or by proxy) such Shares at any meeting of stockholders of the
Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)           In the event that Holder’s employment with the Company or an
Affiliate or service as a director of the Company or an Affiliate is terminated
prior to the expiration of the Forfeiture Restrictions as provided in Section
4(a) or 4(f) of this Agreement by the Company for Cause, or by Holder’s
voluntary resignation, any Shares outstanding shall, upon such termination of
employment or service as a director, be forfeited by Holder to the Company,
without the payment of any consideration or further consideration by the
Company, and neither Holder nor any successors, heirs, assigns, or legal
representatives of Holder shall thereafter have any further rights or interest
in the Shares or certificates therefor, and Holder’s name shall thereupon be
deleted from the list of the Company’s stockholders with respect to the Shares.
For purposes of this Agreement, "Cause" shall mean Holder’s theft or
embezzlement from the Company or an Affiliate, disclosure of trade secrets of
the Company or an Affiliate or the commission of a willful, felonious act while
in the employment of the Company or an Affiliate.
 
(e)           If the employment of Holder with the Company or an Affiliate or
the service of Holder as a director of the Company or an Affiliate shall
terminate by reason of death or disability, any Forfeiture Restrictions and
Transfer Restrictions (collectively, the "Restrictions") on the Shares shall be
deemed to have expired as of the date of any such occurrence, and the Shares
shall thereby be free of such Restrictions.
 
(f)           In the event of a Change of Control (as defined in the Plan), any
Restrictions on the Shares set forth in this Agreement shall be deemed to have
expired, and the Shares shall thereby be free of all such Restrictions.
 
(g)           If the employment of Holder with the Company or an Affiliate or
Holder’s service as a director of the Company or an Affiliate shall terminate
prior to the expiration of the Restricted Period, and there exists a dispute
between Holder and the Company or the Committee as to the satisfaction of the
conditions to the release of the Shares from the Forfeiture Restrictions
hereunder and under the Plan or the terms and conditions of the Grant, the
Shares shall remain subject to the Forfeiture Restrictions until the resolution
of such dispute, regardless of any intervening expiration of the Restricted
Period, except that any dividends that may be payable to the holders of record
of Stock as of a date during the period from termination of Holder’s employment
to the resolution of such dispute (the "Suspension Period") shall:
 
(i)           to the extent to which such dividends would have been payable to
Holder on the Shares, be held by the Company as part of its general funds, and
shall be paid to or for the account of Holder only upon, and in the event of, a
resolution of such dispute in a manner favorable to Holder, and then only with
respect to such of the Shares as to which such resolution shall be so favorable,
and
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii)           be canceled upon, and in the event of, a resolution of such
dispute in a manner unfavorable to Holder, and then only with respect to such of
the Shares as to which such resolution shall be so unfavorable.
 
(h)           Upon expiration of the Restrictions, by lapse of time or otherwise
and upon compliance by the Holder, or the legal representative of Holder, with
all obligations of Holder under this Agreement, the Shares shall be released
from all further restrictions and prohibitions hereunder, and the Company shall
thereupon deliver or cause to be delivered to Holder or Holder's legal
representative the certificate or certificates for the Shares free of any legend
provided in Section 4(b) of this Agreement.
 
5.           Taxes.  Any federal, state or local taxes arising by virtue of this
Grant and assessed against or based on the value of the Shares awarded to Holder
shall be the sole responsibility of Holder; provided that the Company shall have
the right to withhold any amounts required to be so withheld for federal, state
or local income tax purposes. All such taxes and withholding must be paid or
provided for according to law and in a manner satisfactory to the Company and as
provided in the Plan before any Shares, or certificates therefor, can be
delivered to Holder. The Committee may permit payment of such amount to be made
through the tender of cash or Stock, the withholding of Stock out of shares
otherwise distributable or any other arrangement satisfactory to the Committee.
The Company shall, to the extent permitted by law, have the right to withhold
delivery of a stock certificate or to deduct any required taxes from any payment
of any kind otherwise due to Holder. If Holder does not pay the entire amount of
such taxes to the Company within thirty (30) days after the date on which the
Committee notifies Holder of the amount required to meet the withholding
obligation, the Committee shall withhold from the Stock to which Holder is
entitled a number of shares having an aggregate fair market value equal to the
amount of such taxes remaining to be paid by Holder and shall deliver a
certificate for the remaining shares to the Holder. If Holder makes the election
authorized by section 83(b) of the Internal Revenue Code, Holder shall submit to
the Company a copy of the statement filed by Holder to make such election. The
failure of Holder to notify the Company of any such election made by Holder may,
in the discretion of the Committee, result in the forfeiture of the Shares.
 
6.           Changes in Capital Structure.  If the outstanding shares of Stock
or other securities of the Company, or both, shall at any time be changed or
exchanged by declaration of a stock dividend, stock split, combination of
shares, or recapitalization, the number and kind of shares of Stock or other
securities subject to the Shares shall be appropriately and equitably adjusted
in accordance with the terms of the Plan.
 
7.           Compliance With Securities Laws.  Upon the acquisition of any
Shares pursuant to this Agreement, Holder (or Holder’s legal representative upon
Holder’s death or disability) will enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.
 
8.           Employment Relationship.  Holder shall be considered to be in the
employment of the Company or an Affiliate or in service as a director of the
Company or an Affiliate as long as Holder remains as an employee or director of
the Company or an Affiliate. Any questions as to whether and when there has been
a termination of such employment or service, and the cause of such termination,
shall be determined by the Committee, with the advice of the employing
corporation, and its determination shall be final.
 
 
-4-

--------------------------------------------------------------------------------

 
 
9.           Binding Effect.  The provisions of the Plan and the terms and
conditions hereof shall, in accordance with their terms, be binding upon, and
inure to the benefit of, all successors of Holder, including, without
limitation, Holder’s estate and the executors, administrators, or trustees
thereof, heirs and legatees, and any receiver, trustee in bankruptcy, or
representative of creditors of Holder. This Agreement shall be binding upon and
inure to the benefit of any successors to the Company.
 
10.           Agreement Subject to Plan.  This Agreement is subject to the Plan.
The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All definitions of words and terms contained in the Plan shall be
applicable to this Agreement.
 
11.           Notices. Every notice hereunder shall be in writing and shall be
given by registered or certified mail. All notices by Holder shall be directed
to MetroCorp Bancshares, Inc., 9600 Bellaire Boulevard, Suite 252, Houston,
Texas 77036, Attention: Corporate Secretary. Any notice given by the Company to
Holder directed to Holder at the address on file with the Company shall be
effective to bind Holder and any other person who shall acquire rights
hereunder. The Company shall be under no obligation whatsoever to advise Holder
of the existence, maturity or termination of any of Holder’s rights hereunder
and Holder shall be deemed to have familiarized himself or herself with all
matters contained herein and in the Plan which may affect any of Holder’s rights
or privileges hereunder.
 
12.           Resolution of Disputes.   Any dispute or disagreement which may
arise hereunder shall be determined by the Committee in its sole discretion and
judgment, and any such determination and any interpretation by the Committee of
the terms of the Plan or this Agreement shall be final and shall be binding and
conclusive, for all purposes, upon the Company, Holder, and Holder’s heirs,
personal representatives and successors.
 
13.           Amendment.  Any modification of this Agreement will be effective
only if it is in writing and signed by a duly authorized officer of the Company
and Holder, except to the extent such modification occurs pursuant to a proper
amendment of the Plan.
 
14.           Jurisdiction.  The provisions of the Plan and the terms and
conditions hereof shall be construed in accordance with the laws of Texas except
to the extent pre-empted by Federal law.
 
[Signature Page Follows]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and Holder has executed this
Agreement, all as of the day and year first above written.
 
 

 
METROCORP BANCSHARES, INC.
 
 
 
 
By:
   
Name:
 
 
Title:
 



 

 
HOLDER
 
 
 
 
By:
   
Name:
 



 

 
Attest:
 
 
 
 
By:
   
Name:
 



 